 


110 HRES 1242 EH: Honoring the life, musical accomplishments, and contributions of Louis Jordan on the 100th anniversary of his birth.
U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1242 
In the House of Representatives, U. S.,

June 23, 2008
 
RESOLUTION 
Honoring the life, musical accomplishments, and contributions of Louis Jordan on the 100th anniversary of his birth. 
 
 
Whereas Louis Thomas Jordan was born July 8, 1908, in Brinkley, Arkansas; 
Whereas he studied music as a young child under his father James Aaron Jordan, who was the bandleader of the Brinkley Brass Band; 
Whereas in the late 1920s he attended Arkansas Baptist College in Little Rock, Arkansas, and majored in music; 
Whereas he joined Chick Webb’s Savoy Ballroom band in 1936 in New York where he played saxophone and performed occasionally as a singer; 
Whereas in 1938 he started his own band, the Elks Rendez-Vous Band, and in 1939 he changed the name of the group to the Tympany Five; 
Whereas his prolific musical career consists of 54 hit singles including, “Five Guys Named Moe”, “Let the Good Times Roll”, “Don’t Let the Sun Catch You Cryin’”, and “Barnyard Boogie”, and 18 number 1 hits on Billboard’s R&B chart including “Beans and Cornbread”, “Run Joe”, “Ain’t That Just Like A Woman”, “Blue Light Boogie”, and the 1946 hit Choo Choo Ch’Boogie, which topped the Billboard’s R&B chart for 18 weeks; 
Whereas 15 of his hits made it onto the Pop charts, including “Baby It’s Cold Outside”, “Caldonia”, “Is You Is or Is You Ain’t My Baby”, “Ain’t Nobody Here But Us Chickens”, “Buzz Me”, and “Beware”; 
Whereas he actively recorded for the Armed Forces Radio Service and the V–Disc program during World War II, and one of the his songs recorded during this period, G.I. Jive, was number 1 on the Pop chart for 2 weeks; 
Whereas he was featured in a variety of short musical films in the 1940s, such as the 1945 short film “Caldonia”, and played cameo roles in movies like Follow the Boys and Swing Parade of 1946; 
Whereas his 1949 recording of Saturday Night Fish Fry was one of the earliest musical examples of what would later become known as Rock and Roll; 
Whereas he died on February 4, 1975, in Los Angeles, California; 
Whereas a host of prominent musicians including Chuck Berry, Bo Didley, B.B. King, Ray Charles, James Brown, and Sonny Rollins have counted him as an influence; 
Whereas he was inducted into the Rock and Roll Hall of Fame in Cleveland, Ohio, in 1987; 
Whereas in 2004, Rolling Stone Magazine named him one of the 100 Greatest Artists of All Time; and 
Whereas Louis Jordan will be highlighted on a United States Postal Service stamp, as part of the 2008 commemorative stamp program: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)honors the life of Louis Jordan, on the 100th anniversary of his birth; and 
(2)recognizes his important contributions to American music as a musician, composer, and entertainer. 
 
Lorraine C. Miller,Clerk.
